Title: To Thomas Jefferson from J. Phillipe Reibelt, 25 June 1805
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur le President!
                     Baltimore le 25 Juin 1805.
                  
                  J’ai eû l’honneur de recevoir çe Matin Vos 2 Lettres du 21 et 24—
                  1) Je suis penetrè de reconnaissance de l’obligeance extreme, avec la quelle Vous m’avez bien voulu a tous les points.
                  2) Je n’ai—malheureusement plus rien de çe, que Vous demandez—mais j’enverrais Copie de votre Lettre a Paris.
                  3) Je Vous enverrais sans faute les autres Volumes du Botan. Cultivateur, aussitot, que le manquant se retrouvera.
                  4) Peut être, que l’ouvrage Mechan.—çijoint Vous convient—le prix en est de 336 Cents.
                  Je Vous presente mes profonds respects.
                  
                     Reibelt.
                  
               